       Case 1:19-cv-01666-SAB Document 13 Filed 06/22/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
     SHAWN GREGORY GILLASPY,          )                Case No. 1:19-cv-01666-SAB
11                                    )
         Plaintiff,                   )                ORDER RE STIPULATION TO
12                                    )                VOLUNTARY REMAND PURSUANT TO
                                      )                SENTENCE FOUR OF 42 U.S.C. § 405(g)
13       v.                           )                AND ENTRY OF JUDGMENT
                                      )
14                                    )                (ECF No. 12)
     COMMISSIONER OF SOCIAL SECURITY, )
15                                    )
         Defendant.
                                      )
16
17
18          Shawn Gregory Gillaspy (“Plaintiff”) filed this action challenging the final decision of
19   the Commissioner of Social Security’s final decision denying his application for Social Security
20   Benefits. On December 23, 2019, and January 4, 2020, the parties consented to the jurisdiction
21   of the United States magistrate judge for all purposes. On June 19, 2020, a stipulation for
22   voluntary remand was filed in this action.
23          Pursuant to the parties’ stipulation to remand this action pursuant to Sentence Four of 42
24   U.S.C. § 405(g), IT IS ORDERED that:
25          1.      This action is REMANDED to the Commissioner of Social Security for further
26                  proceedings consistent with the terms of the stipulation to remand;
27          2.      All pending dates and matters are VACATED; and
28   ///
       Case 1:19-cv-01666-SAB Document 13 Filed 06/22/20 Page 2 of 2



 1            3.      Judgment is ENTERED in favor of Plaintiff Shawn Gregory Gillaspy and against
 2                    the Commissioner of Social Security.
 3
     IT IS SO ORDERED.
 4
 5   Dated:        June 19, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
